                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

TFC PARTNERS, INC. d/b/a NFC                      §
AMENITY MANAGEMENT,                               §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §
                                                  §
STRATTON AMENITIES, LLC;                          §
GS RIO, LP d/b/a SEVEN APARTMENTS;                §
SVF NORTHSHORE AUSTIN, LP d/b/a                   §
NORTHSHORE APARTMENTS;                            §                    1:19-CV-58-RP
GREYSTAR REAL ESTATE PARTNERS,                    §
LLC; GREYSTAR MANAGEMENT                          §
COMPANY; JOLYNE D. SHEPARD;                       §
BENJAMIN F. ROBERTS; and SAIRA                    §
ESCAMILLA RUIZ;                                   §
                                                  §
               Defendants.                        §
                                                  §

                                              ORDER

       Before the Court is Plaintiff TFC Partners Inc. d/b/a NFC Amenity Management’s

(“NFC”) Application for Temporary Restraining Order. (Dkt. 7). After considering the application,

supporting evidence, and relevant law, the Court finds that the motion should be granted in part.

                                        I. BACKGROUND

       NFC provides management services to amenity facilities, spas, and health clubs. (Compl.,

Dkt. 1, at 1). Defendant Stratton Amenities, LLC (“Stratton”) is a rival that has recently begun hiring

NFC employees and poaching NFC clients. (Id. at 10–28). The employees relevant to this action are

Defendants Jolyne D. Shepard (“Shepard”), formerly the head of day-to-day operations for NFC’s

Austin clients; Benjamin Roberts (“Roberts”), NFC’s former concierge director for Defendant




                                                  1
Seven Apartments (“Seven”)1; and Saira Ruiz (“Ruiz”), NFC’s former director at Defendant

Northshore Apartments (“Northshore”).2 (Id. at 10–15, 16–20). The clients relevant to this action

are Seven, Northshore, and the Whitley.3 (Id. at 2). Seven and Northshore terminated their contracts

with NFC effective December 2018; they are now under contract with Stratton. (Id. at 16, 18).

Meanwhile, Greystar is contemplating terminating NFC’s contract for the Whitley. (Id. at 23).

Shepard, Roberts, and Ruiz all quit their jobs at NFC in November and December 2018. (Id. at 15,

19). All three now work for Stratton, with Roberts and Ruiz serving the same clients (Seven and

Northshore, respectively) that they served at NFC. (Id. at 16, 20). Two other NFC employees, both

at the Whitley, quit in early January 2019. (Id. at 21).

         NFC’s employees sign a non-compete agreement when hired; Shepard, Roberts, and Ruiz all

signed one. (Id. at 10, 14 18–19). Those agreements provided that Shepard, Roberts, and Ruiz would

not “be employed in a business substantially similar to or competitive with” NFC for a year after

leaving NFC. (E.g., id. at 10). Seven and Northshore also signed non-compete agreements with

NFC. (Id. at 12–13, 17–18). Those agreements provided that Seven and Northshore would not

employ “Key Personnel,” directly or indirectly, within a year of terminating their contract with NFC.

(E.g., id. at 17–18).

         NFC alleges that the defendants, in the course of their defections, have violated their non-

compete agreements and misappropriated trade secrets. Against Shepard, Roberts, and Ruiz, NFC

asserts causes of action for violations of the federal Defend Trade Secrets Act, 18 U.S.C. §§ 1836 et

seq. (“DTSA”); violations of the Texas Uniform Trade Secrets Act, Tex. Civ. Prac. & Rem. Code §§


1Seven Apartments is the business name for GS Rio, LP, a limited partnership headquartered in South Carolina.
(Compl., Dkt. 1, at 3).
2Northshore Apartments is the business name for SVF Northshore Austin, LP, a limited partnership headquartered in
California. (Compl., Dkt. 1, at 3). Defendant Greystar Real Estate Partners, LLC (“Greystar”) is Northshore’s property
management company. (Id. at 17).
3 Greystar is also the property manager for the Whitley. (Compl., Dkt. 1, at 20). The Whitley is not named as a defendant
to this action.


                                                           2
134A.001 et seq. (“TUTSA”); and breach of contract. (Compl., Dkt. 1, at 28–38). Against Stratton,

Shepard, and Robert, NFC asserts causes of action for tortious interference with consumer

contracts, tortious interference with prospective business relationships, and conversion. (Id. at 38–

41). Against Seven, Greystar, and Northshore, NFC asserts causes of action for breach of contract.

(Id. at 33–35). Against Stratton, Shepard, Roberts, and Seven, NFC asserts a cause of action for civil

conspiracy. (Id. at 41–42). Against Shepard and Roberts, NFC asserts causes of action for violations

of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030; violations of the Texas Harmful Access by

Computer Act, Tex. Civ. Prac. & Rem. Code §§ 143.001 et seq.; and violations of the Texas Theft

Liability Act, Tex. Civ. Prac. & Rem. Code §§ 134.001 et seq. (Id. at 42–44). And finally, against

Stratton alone, NFC asserts causes of action for tortious interference with employee contracts,

unjust enrichment, and money had and received. (Id. at 40, 45).

        The day after it filed its complaint, NFC filed this motion for a temporary restraining order

(“TRO”), in which it asks the Court to (a) enjoin Shepard, Roberts, Ruiz, Seven, Northshore, and

Greystar from breaching their non-compete agreements; (b) enjoin Shepard, Roberts, and Ruiz from

working for Stratton; (c) enjoin Stratton, Shepard, and Roberts from using or disclosing NFC’s trade

secrets, and (d) order Stratton, Shepard, and Roberts to return all documents containing trade secret

information to NFC. (Proposed Order, Dkt. 7-1). NFC bases its request for a TRO only on its trade

secrets and breach of contract claims. (TRO Appl., Dkt. 7, at 2–7).

                                        II. LEGAL STANDARD

        The party moving for a TRO must establish “(1) a substantial likelihood of success on the

merits, (2) a substantial threat of irreparable injury if the injunction is not issued, (3) that the

threatened injury if the injunction is denied outweighs any harm that will result if the injunction is

granted, and (4) that the grant of an injunction will not disserve the public interest.” Byrum v.

Landreth, 566 F.3d 442, 445 (5th Cir. 2009). To show a likelihood of success, the plaintiff must



                                                      3
present a prima facie case, but need not prove that he is entitled to summary judgment. Daniels

Health Scis., L.L.C. v. Vascular Health Scis., L.L.C., 710 F.3d 579, 582 (5th Cir. 2013). “A [TRO] is an

extraordinary remedy and should only be granted if the plaintiffs have clearly carried the burden of

persuasion on all four requirements.” Nichols v. Alcatel USA, Inc., 532 F.3d 364, 372 (5th Cir. 2008)

(citation and quotation marks omitted). Upon reviewing NFC’s motion, the Court concludes that

NFC has is entitled to some, but not all, of the relief it seeks.

                                           III. DISCUSSION

                                 A. Misappropriation of Trade Secrets

        NFC asks for temporary injunctive relief against Stratton, Shepard, and Roberts for

violations of the DTSA and TUTSA. (TRO Appl., Dkt. 7, at 2–5). Under both the DTSA and

TUTSA, a trade secret is defined as information the owner has taken reasonable measures to keep

secret and which derives independent economic value from not being generally known or readily

ascertainable through proper means. Tex. Civ. Prac. & Rem. Code § 134A.002(6); 18 U.S.C. §

1839(3). Misappropriation under both statutes includes (1) “disclosure or use of a trade secret of

another without express or implied consent by a person who . . . used improper means to acquire

knowledge of the trade secret” and (2) “acquisition of a trade secret of another by a person who

knows or has reason to know that the trade secret was acquired by improper means.” Tex. Civ. Prac.

& Rem. Code § 134A.002(3); 18 U.S.C. § 1839(5). “Improper means” include the “breach or

inducement of a breach of a duty to maintain secrecy.” Tex. Civ. Prac. & Rem. Code § 134A.002(2);

18 U.S.C. § 1839(6)(A).

        NFC argues that its trade secret information at issue includes “pricing structures, customer

lists, operational procedures, trainings, methodology, financial information, budgets, employee

compensation structures, labor distribution reports, and marketing strategies.” (TRO Appl., Dkt. 7,

at 2). This sort of information can be a trade secret. See Tex. Civ. Prac. & Rem. Code § 134A.002(6)



                                                     4
(listing “business . . . information” such as “financial data [or a] list of actual or potential

customers”); Glob. Water Grp., Inc. v. Atchley, 244 S.W.3d 924, 928 (Tex. App.—Dallas 2008, pet.

denied) (“Customer lists, pricing information, client information, customer preferences, buyer

contacts, blueprints, market strategies, and drawings have all been recognized as trade secrets.”).

            To determine whether a trade secret exists under Texas law, court examine:

            (1) the extent to which the information is known outside of his business; (2) the
            extent to which it is known by employees and others involved in his business; (3) the
            extent of the measures taken by him to guard the secrecy of the information; (4) the
            value of the information to him and to his competitors; (5) the amount of effort or
            money expended by him in developing the information; (6) the ease or difficulty with
            which the information could be properly acquired or duplicated by others.

In re Bass, 113 S.W.3d 735, 739 (Tex. 2003).4 A trade secret must actually be a secret: the

owner must take “reasonable measures under the circumstances to keep the information

secret” and the information must derive economic value from not being generally known or

readily ascertainable through proper means. Tex. Civ. Prac. & Rem. Code § 134A.002(6).

“Consistent with this concept of secrecy, a former employee may use the general knowledge,

skills, and experience acquired during employment to compete with a former employer.”

Trilogy Software, Inc. v. Callidus Software, Inc., 143 S.W.3d 452, 467 (Tex. App.—Austin 2004,

pet. denied).

            Texas law provides that both actual and threatened misappropriation may be

enjoined. Tex. Civ. Prac. & Rem. Code § 134A.003(a). Accordingly, the weight of case law

supports the entry of an injunction upon a showing that a defendant probably, rather than

actually, disclosed trade secrets. See Cardoni v. Prosperity Bank, 805 F.3d 573, 590 (5th Cir.

2015) (holding that a district court correctly “made an individualized assessment of whether

disclosure had occurred or was likely to occur in this case”). Such a showing can be made by

proving that a defendant is “in possession of the information and is in a position to use it.”

4   Not every factor will apply to a purported trade secret. Glob. Water Grp., 244 S.W.3d at 928.


                                                               5
Fox v. Tropical Warehouses, Inc., 121 S.W.3d 853, 860 (Tex. App.—Fort Worth 2003, no pet.);

see also Conley v. DSC Communications Corp., 05-98-01051-CV, 1999 WL 89955, at *5 (Tex.

App.—Dallas Feb. 24, 1999, no pet.); Rugen v. Interactive Bus. Sys., Inc., 864 S.W.2d 548, 552

(Tex. App.—Dallas 1993, no writ). The party claiming secrecy has the burden to prove

secrecy. Id. At this preliminary stage, a court does not determine that the information at issue

is a trade secret, only “whether the applicant has established that the information is entitled

to trade-secret protection until the trial on the merits.” Ctr. for Econ. Justice v. Am. Ins. Ass’n,

39 S.W.3d 337, 343 (Tex. App.—Austin 2001, no pet.).

         The Court finds that NFC has proven a substantial likelihood that it will prevail on

the merits of its TUTSA claim against Stratton, Shepard, and Roberts.5 At this stage in the

litigation, NFC has made a prima facie showing that its pricing structures, customer lists,

policies and procedures, financial information, budgets, employee compensation structures,

labor distribution reports, and marketing strategies are entitled to trade-secret protection.6

NFC (1) requires employees to sign non-compete agreements and agree that they will not

disclose confidential information, (2) maintains confidential information on a secure

network, and (3) controls employee access to confidential information. (Cancel Aff., Dkt. 7-

2, at 2–5). NFC’s trade secret information is not made public, (see id. at 2), and holds value

for competitors, who can use such information to undercut NFC’s prices, target its

customers and prospects, and recruit its employees. See Fox, 121 S.W.3d at 859; T-N-T

Motorsports, Inc. v. Hennessey Motorsports, Inc., 965 S.W.2d 18, 22–23 (Tex. App.—Houston [1st

Dist.] 1998, pet. dism’d).


5 Because the Court finds that NFC is substantially likely to prevail on its TUTSA claims and NFC has not requested
relief available under the DTSA but not the TUTSA, the Court need not consider whether NFC is entitled to temporary
injunctive relief based on its DTSA claims.
6“That an order is issued granting trade secret protection [for purposes of a temporary injunction] does not mean the
protected information is a trade secret.” Fox, 121 S.W.3d at 858.


                                                           6
        Moreover, there is a substantial likelihood that NFC will be able to prove that

Stratton, Shepard, and Roberts have misappropriated these trade secrets. NFC has made a

prima facie showing that Shepard and Roberts have probably used or disclosed some of

these trade secrets and that Stratton has acquired some of these trade secrets with reason to

know that the trade secret was acquired by improper means. Shepard and Roberts are doing

the same work for Stratton that they did for NFC, in the same market—indeed, Roberts is

doing the same job for the same client. (Cancel Aff., Dkt. 7-2, at 13). “Where there is a high

degree of similarity between the employee’s former and future employer, it becomes likely,

although not certain, that the former’s confidential information will be used and disclosed in

the course of his work.” TransPerfect Translations, Inc. v. Leslie, 594 F. Supp. 2d 742, 757 (S.D.

Tex. 2009). Moreover, on her last day at NFC, Shepard sent financial information about

NFC—profit and loss statements and ledgers for NFC’s nine Austin properties—to her

personal email account. (Cancel Supp. Aff., Dkt. 14, at 2). Stratton is aware of NFC’s non-

compete agreements, (Cancel Aff., Dkt. 7-2, at 22), and would likely understand that Shepard

and Roberts were breaching a duty of confidentiality in using or disclosing trade secrets.

        NFC has also established a substantial threat that irreparable harm will result if an

injunction is not granted. “When a defendant possesses trade secrets and is in a position to

use them, harm to the trade secret owner may be presumed.” IAC, Ltd. v. Bell Helicopter

Textron, Inc., 160 S.W.3d 191, 200 (Tex. App.—Fort Worth 2005, no pet.); see also Williams v.

Compressor Eng’g Corp., 704 S.W.2d 469, 470 (Tex. App.—Houston [14th Dist.] 1986, writ

ref’d n.r.e.) (“[W]here the uncontradicted evidence shows that a former employee is working

for a direct competitor, no finding of irreparable injury is necessary to support a permanent

injunction to protect trade secrets.”). Here, irreparable harm to NFC may be presumed




                                                    7
based on the prima facie evidence that Stratton, Shepard, and Roberts possess NFC’s trade

secrets and are in a position to use them.

         Two of NFC’s requests for relief pertain to its trade secrets claims: its request that

the Court (a) enjoin Stratton, Shepard, and Roberts from using or disclosing NFC’s trade

secrets, and (b) order Stratton, Shepard, and Roberts to return all documents containing

trade secret information to NFC. (Proposed Order, Dkt. 7-1).7 The balance of harms tips in

NFC’s favor for this relief—NFC’s potential loss of business and talent outweighs the

burdens associated with complying with state law and returning property that belongs to

NFC. Moreover, depriving Stratton of the allegedly misappropriated trade secrets serves the

public interest by furthering the purposes of the TUTSA. AHS Staffing, LLC v. Quest Staffing

Group, Inc., 335 F. Supp. 3d 856, 874 (E.D. Tex. 2018). The Court will grant NFC this relief.

                                               B. Breach of Contract

         NFC asks for temporary injunctive relief against Shepard, Roberts, Ruiz, Seven, and

Greystar for breaching the non-compete clauses in their contracts with NFC. (TRO Appl., Dkt. 7, at

5–7). For Shepard, Roberts, and Ruiz, their non-compete agreements provided that would not “be

employed in a business substantially similar to or competitive with” NFC for a year after leaving

NFC. (Cancel Aff., Dkt. 7-2, at 5–6). For Seven and Greystar, their non-compete agreements

provided that they would not employ “Key Personnel,” directly or indirectly, within a year of

terminating their contract with NFC. (Id. at 6–7). The Court finds that NFC has not shown a

substantial likelihood of success on the merits at this early stage because the contracts, as written, as

likely unenforceable because they are unreasonably broad.

7 NFC’s request to enjoin Shepard and Roberts from working for Stratton, (Proposed Order, Dkt. 7-1, 3), appears to
derive from its breach of contract claims, not its trade secrets claims, because the request also includes Ruiz, who is not
included in the requested relief explicitly derived from trade secrets claims, (id.). Nonetheless, the Court would not
enjoin Shepard or Roberts from working for Stratton on the basis of NFC’s trade secrets claims, as the balance of harms
for this form of relief favors the defendants at this stage. They would be substantially prejudiced by being ordered to
find new employment for the duration of this litigation, whereas the harm to NFC will be mitigated by the relief entered
in this order.


                                                            8
         In Texas, “[e]very contract . . . in restraint of trade or commerce is unlawful.” Tex. Bus. &

Com. Code § 15.05(a). “An agreement not to compete is in restraint of trade and therefore

unenforceable . . . unless it is reasonable.” DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 681 (Tex.

1990). By statute, covenants not to compete are reasonable—and therefore enforceable—only to the

extent that they contain “limitations as to time, geographical area, and scope of activity to be

restrained that are reasonable and do not impose a greater restraint than is necessary to protect the

goodwill or other business interest of the promisee.” Tex. Bus. & Com. Code § 15.50(a).8 “The

hallmark of enforcement is whether or not the covenant is reasonable,” Marsh USA Inc. v. Cook, 354

S.W.3d 764, 777 (Tex. 2011), and courts may “dispense[ ] with one or more factors entirely when the

totality of circumstances indicate[ ] that the covenant not to compete [is] reasonably narrow to

protect a company’s business interest or goodwill.” M-I LLC v. Stelly, 733 F. Supp. 2d 759, 799 (S.D.

Tex. 2010).

         “Generally, a reasonable area for purposes of a covenant not to compete is considered to be

the territory in which the employee worked while in the employment of his employer.” Butler v.

Arrow Mirror & Glass, Inc., 51 S.W.3d 787, 793 (Tex. App.—Houston [1st Dist.] 2001, no pet.).

Moreover, noncompete agreements barring an employee from working for a competitor in any

capacity are invalid. McNeilus Companies, Inc. v. Sams, 971 S.W.2d 507, 511 (Tex. App.—Dallas 1997,

no writ); see also Wright v. Sport Supply Grp., Inc., 137 S.W.3d 289, 298 (Tex. App.—Beaumont 2004,

no pet.) (“A restrictive covenant is unreasonable unless it bears some relation to the activities of the

employee.”). Where, as with Shepard, Roberts, and Ruiz, an employee’s value is derived in large part

from his or her customer relationships and the employer’s business interest lies in preventing

employees from using their client rapport to take business with them, a non-compete agreement is

unreasonable when it extends to customers with whom the employee had no contact. Peat Marwick

8Section 15.50(a) also requires that a covenant not to compete be “ancillary to or part of an otherwise enforceable
agreement at the time the agreement is made,” but the parties do not dispute that the Agreement meets this requirement.


                                                          9
Main & Co. v. Haass, 818 S.W.2d 381, 386–88 (Tex. 1991); Wright, 137 S.W.3d at 298 (“[A] covenant

not to compete that extends to clients with whom a salesman had no dealings during his

employment is unenforceable.”) (citing Haass, 818 S.W.2d at 386–88); John R. Ray & Sons, Inc. v.

Stroman, 923 S.W.2d 80, 85 (Tex. App.—Houston [14th Dist.] 1996, writ denied) (“In the case of

covenants applied to a personal services occupation, such as that of a salesman, a restraint on client

solicitation is overbroad and unreasonable when it extends to clients with whom the employee had

no dealings during his employment.”) (citing Haass, 818 S.W.2d at 386–88).

         The non-compete agreements at issue here are not limited in their geographic scope or in the

scope of activities to which they apply. The agreements bar Shepard, Roberts, and Ruiz from

working for an NFC competitor anywhere in the country, even if that competitor is based entirely

outside of Austin. (Cancel Aff., Dkt. 7-2, at 5–6). That alone is likely enough to render the

agreements unreasonable. Butler, 51 S.W.3d at 793. Moreover, the agreements also bar Shepard,

Roberts, and Ruiz from working for a competitor in any capacity. (Cancel Aff., Dkt. 7-2, at 5–6).

That, too, is generally unreasonable. McNeilus Companies, 971 S.W.2d at 511. Seven and Greystar,

meanwhile, are barred from employing any NFC employees who qualify as “Key Personnel,” even if

those employees had no prior contact with Seven or Greystar, had never worked in the Austin area,

or became employed in a different role than they had at NFC. (Id. at 6–7).9 Such an agreement is

likely unreasonable along several dimensions. Butler, 51 S.W.3d at 793; McNeilus Companies, 971

S.W.2d at 511; Haass, 818 S.W.2d at 386–88.

         NFC does not articulate how these broad non-compete agreements are necessary to protect

its business interests. Texas law does require courts to reform unreasonable agreements, Tex. Bus. &

Com. Code § 15.51(c), and it is possible that one or more of the defendants might be in breach of a

9 There is also uncertainty at this early stage as to whether Shepard, Roberts, and Ruiz—particularly Shepard—qualify as
“Key Personnel” under Seven and Greystar’s non-compete agreements. (See TRO Appl., Dkt. 7, at 6 (acknowledging
that “Key Personnel” is not defined explicitly and that Shepard’s position is not listed as an example in the exhibit to the
agreement)).


                                                            10
reasonably reformed agreement.10 However, NFC does not ask the Court to reform the agreements,

nor does it present any argument as to what might constitute a reasonable reformation. Accordingly,

NFC’s likelihood of success must be based on the agreements as written, which are likely

unenforceable. The Court finds that NFC is not entitled to temporary injunctive relief derived from

its breach of contract claims.

                                              IV. CONCLUSION

         For the reasons given above, the Court will only enter some of the injunctive relief

requested by NFC. IT IS THEREFORE ORDERED that NFC’s motion, (Dkt. 7), is

GRANTED IN PART.

         IT IS FURTHER ORDERED as follows:

         1. Stratton, Shepard, and Roberts are enjoined from accessing, using, disclosing, distributing,

disseminating, or discussing NFC’s trade secret information, defined as NFC’s pricing structures,

customer lists, operational procedures, trainings, methodology, financial information, budgets,

employee compensation structures, labor distribution reports, and marketing strategies.

         2. Stratton, Shepard, and Roberts shall return to NFC all information, documents, and

tangible things in their possession, custody, or control, whether in physical or digital format,

including any copies thereof, that contain NFC’s trade secret information.

         3. All other relief not expressly granted is denied.

         4. The Court will conduct a hearing on this matter on February 12, 2019, at 10:00 a.m.

CST. The hearing will take place at the United States District Courthouse, 501 West Fifth Street,

Courtroom 4, Austin, Texas 78701. Stratton, Shepard, and Roberts must appear and show cause

why this temporary restraining order should not be extended.



10Agreements may be reformed at the preliminary injunction stage. Tranter, Inc. v. Liss, No. 02-13-00167-CV, 2014 WL
1257278, at *10 (Tex. App.—Fort Worth Mar. 27, 2014, no pet.).


                                                         11
          5. All parties, including those defendants not subject to the TRO entered in this order, shall

appear for a status conference on this matter on February 12, 2019, at 9:30 a.m. CST. The status

conference will likewise take place in Courtroom 4 of the at the United States District Courthouse in

Austin.

          6. NFC must serve all defendants with this order on or before on February 1, 2019.

          7. Unless extended by the Court, this order expires on February 13, 2019, at 5 p.m. CST.

Fed. R. Civ. P 65(b)(2).

          8. Pursuant to Federal Rule of Civil Procedure 65(c), NFC shall post a $30,000.00 bond.

          SIGNED on January 30, 2019.




                                                 ________________________________
                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE




                                                    12
